PER CURIAM
As a result of an on-the-job accident which occurred on March 24,1972, claimant suffered a lumbar sprain for which she received conservative treatment. She never returned to work and contends that she is permanently and totally disabled. That her disability is essentially psychopathological is undisputed. That this condition is at least in part a result of the accident is also undisputed.
The issue is whether or not a significant part of this disability dates from and was induced by the death of her husband which occurred several months after the accident. The referee concluded that her disability was all the result of the accident and found her to be permanently and totally disabled. The Workmen’s Compensation Board found that the evidence, expert and otherwise, indicated that in substantial part her psychopathology was due more to the death of her husband than to the industrial injury. The trial judge agreed with the referee. Our de novo review of the record leads us to agree with the Workmen’s Compensation Board’s determination and therefore that its award of 192 degrees for unscheduled disability was adequate.
Reversed.